DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 3, 8, and 10 in the response filed on 5/13/2022. 
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Applicant disagrees with the conclusion drawn by the Examiner that Example 6 provided in Table 1 of Takeda reads on the mean single yarn fineness after being split of the present application.  In detail, as shown in Table 1 of Takeda, the fineness of Component A is 0.37 dtex while the fineness of Component B is 0.22 dtex.  In other words, these two values respectively correspond to Component A and Component B (See FIG. 2a and FIG. 2b) and does not correspond to the structure of a composite fiber.  That is, these two values cannot reflect the mean single yarn fineness of the entire conjugate fiber structure.  Clearly, these two fineness values are not analogous to the mean single yarn fineness after being split as recited in claim 1.
However, Applicant’s arguments are unpersuasive.  It is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  In the instant case, Takeda teaches a modified cross-section fiber (composite stable fiber) comprising a plurality of pieces of conjugate fiber structures comprising a first thermoplastic resin and a second thermoplastic resin (Components A and B).  Takeda teaches the pieces of the conjugate fiber structure are splittable (Abstract).  Takeda teaches that there are also no particular restrictions on the single fiber fineness of the composite stable fiber, and it can be over a range of, for example, 0.5 to 30 dtex (Col. 8: Lines 8-12; a modified cross-section fiber having a fineness of 0.5 dtex, for example, will naturally have the mean single fineness of the pieces of the conjugate fiber structures after being split to be 0.5 dtex or less).  
Takeda further teaches that the modified cross-section fiber (composite fiber stable) that comprises pieces of the conjugate fiber structures comprising the first and second thermoplastic resins are split into ultrafine fibers by a splitting process (Col. 4: Lines 38-42).  When products produced using the composite stable fiber, the thinner the single fibers are, the better the hand feeling.  Thus, it is preferable to use fibers thinner than 0.1 dtex (Col. 4: Lines 47-52).  It is also preferable that the single fiber fineness of each of the ultrafine fibers be 0.02 dtex or more, in order to ensure a good hand feeling and a satisfactory color development.  Although there are no particular restrictions on the upper limit of the single fiber fineness, it is preferably 0.6 dtex or less (Col. 5: Lines 6-12).   
In view of Takeda’s teachings above that its modified cross-section fiber and individual components within the plurality of pieces of conjugate fiber structures are small in the order of about less than 0.5 dtex, one of ordinary skill in the art would recognize that the mean single yarn fineness of the entire conjugate fiber structure is 0.5 dtex or less in Takeda in order to produce a product with good hand feeling/softness.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  Please also note that the claims doesn’t necessarily recite where the splitting occurs.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6335092 (“Takeda et al.”), in view of Wikipedia articles on “Polyethylene terephthalate” and “Nylon 6”, and in view of US Pub. No. 20070071974 (“Hietpas et al.”). 
With regards to Claims 1 and 5, Takeda et al. teaches a modified cross-section fiber comprising a plurality of pieces of conjugate fiber structures comprising a first thermoplastic resin and a second thermoplastic resin and a connected body comprising a third thermoplastic resin, wherein the second thermoplastic resin occupies a surface of the first thermoplastic resin to form a sheath-core conjugate fiber.  Takeda et al. further teaches in an arbitrary fiber cross-section, each of the pieces of the conjugate fiber structure is formed to be completely spaced apart from one another, one piece of the conjugate fiber structure is located in a center, the pieces of the conjugate fiber structures are only connected by the connected body, the pieces of the conjugate fiber structures are splittable, and a mean single yarn fineness of the pieces of the conjugate fiber structures after being split is 0.5 dtex or less (Fig. 1, Table 1, Col. 1: Lines 5-20, Col. 3: Lines 15-20, and Col. 4: Lines 38-43).  
Takeda et al. teaches the thermoplastic resin material(s) for its first, second, and third thermoplastic resins include polyesters, polyolefins, polyamides, styrene-based polymers, vinyl alcohol-based polymers, and ethylene-vinyl alcohol-based copolymers (Col. 7: Lines 16-25).  Takeda et al. teaches an example wherein its first and third thermoplastic resins are polyethylene terephthalate and its second thermoplastic is Nylon 6 (Example 6).  According to the provided Wikipedia articles, polyethylene terephthalate has a melting point greater than 250°C and Nylon 6 has a melting point of 220°C.  Thus, Takeda et al. teaches its second thermoplastic resin having a lower melting or softening point than the first thermoplastic resin, and the third thermoplastic resin having a higher melting or softening point than the second thermoplastic resin.   
Takeda et al. not teach a maximum width of the connected body is smaller than a maximum width of each of the pieces of the conjugate fiber structure.
However, Hietpas et al. teaches a modified cross-section fiber comprising a plurality of pieces of conjugate fiber structures and a connected body, wherein the plurality of pieces of conjugate fiber structures comprise first and second thermoplastics and the connected body comprises a third thermoplastic.  Hietpas et al. teaches the plurality of pieces of conjugate fiber have a sheath-core structure (Figs. 3-6, [0005], [0019], [0020], and [0025]).  Hietpas et al. further teaches its modified cross-section fiber has an octachannel scalloped shape (Fig. 6 and [0066]), wherein a maximum width of the connected body is smaller than a maximum width of each of the pieces of the conjugate fiber structure (Abstract, Figs. 4-6, [0066], [0067], and [0085]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a maximum width of the connected body be smaller than a maximum width of the conjugate fiber structure in Takeda et al.’s modified cross-section fiber in order to achieve desirable physical properties disclosed in paragraph [0018].  Furthermore, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

With regards to Claim 2, Takeda et al. teaches the connected body further comprises the second thermoplastic resin and has a structure in which a periphery of the third thermoplastic resin is covered with the second thermoplastic resin (Fig. 1). 

With regards to Claim 3, Takeda et al. teaches a cross-sectional shape of the conjugate fiber structure is circular or polygonal (Fig. 1). 

With regards to Claim 4, Takeda et al. teaches its modified cross-section fiber comprising 3 to 6 of the conjugate fiber structures (Fig. 1). 

With regards to Claim 7, Takeda et al. teaches the third thermoplastic resin occupies 20% or more of a cross-section of the connected body (Fig. 1). 

With regards to Claim 8, the limitation that the second thermoplastic resin in the connected body and the second thermoplastic resin in the conjugate fiber structure are “melted”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6335092 (“Takeda et al.”), in view of Wikipedia articles on “Polyethylene terephthalate” and “Nylon 6”, and in view of US Pub. No. 20070071974 (“Hietpas et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20030203695 (“Polanco et al.”).
Takeda et al. teaches its modified cross-section fiber includes various shapes, including but not limited to a multilayer form, a hollow multilayer form, a petal form, or a hollow petal form (Col. 7: Line 66 bridging over to Col. 8: Line 8). 
While Takeda et al. is open to a petal type shape, Takeda et al. does not specifically teach the “tri-lobal” structure as claimed by Applicant.  
However, Polanco et al. teaches that fibers can be rectangular, oval, or multi-lobal ([0023] and [0040]).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to take Takeda et al.’s fiber, as shown in Fig. 1, be formed into a tri-lobal structure, such that three pieces of the conjugate fiber structures arranged at an equal interval around one piece of a conjugate fiber structure located in the center are connected to one piece of the conjugate fiber structure located in the center by only the connected body, respectively, as a functionally equivalent design option and to achieve desirable increase in surface area, flexibility, etc.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6335092 (“Takeda et al.”), in view of Wikipedia articles on “Polyethylene terephthalate” and “Nylon 6”, and in view of US Pub. No. 20070071974 (“Hietpas et al.”) as applied to Claim 1 above, and further in view of JP 01250412 A (“Sasaki et al.”).
Takeda et al. does not explicitly teach the length of the connected portion is 65% or less than a peripheral length of the conjugate fiber structure.  
However, Sasaki et al. teaches the length of its connected portion is approximately 65% or less than a peripheral length of its conjugate fiber structure (Abstract, Figs. 6a and 7, and Page 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Takeda et al.’s modified cross-section fiber conform to the structure as claimed to obtain desirable properties as disclosed in Page 4 (Please see the provided translation by Applicant). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785